DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 2/04/2021 is in compliance with the provisions of 37 CFR 1.97, except the NPL to 1414 Degrees (no publication date provided—see MPEP 609 and 37 CFR 1.98(b)).
Accordingly, the IDS has been considered by the Office.

Abstract
The abstract filed 2/04/2021 appears to be acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Colin Fowler on 8/12/2021.

The application has been amended as follows: 

I/We claim:
	1.	(Currently Amended) A method for generating electricity from a geothermal well, the method comprising:
	heating a briny fluid in a geothermal well;
	transferring a briny fluid heat energy from the briny fluid to a molten salt, wherein the briny fluid remains in a fluid closed-loop system apart from the molten salt, and wherein the briny fluid remains at approximately a constant pressure within the fluid closed-loop system;
	pumping the molten salt to an energy production facility; and
	transferring a molten salt heat energy from the molten salt to the energy production facility, wherein the molten salt remains in a salt closed-loop system apart from the energy production facility.
	2.	(Original) The method of claim 1, wherein the briny fluid heat energy is transferred from the briny fluid to the molten salt by means of a first set of heat exchangers.
	3.	(Original) The method of claim 1, further comprising:

	4.	(Original) The method of claim 1, further comprising: 
	converting water to steam using the molten salt heat energy using a second set of heat exchangers, wherein the steam causes a turbine to rotate.
	5.	(Currently Amended) The method of claim 4, further comprising:
	directing the steam to a condenser [[and]] that is cooled by a cooling tower.
	6.	(Original) The method of claim 5, further comprising:
	collecting cooled water from the condenser and cooling tower; and
	redirecting the cooled water back to the second set of heat exchangers.
 	7.	(Canceled) 
	8.	(Currently Amended) The method of claim [[7]]1, wherein a top atmospheric pressure value is approximately equal to a bottom atmospheric pressure value within the geothermal well.
	9.	(Currently Amended) A system for harvesting heat energy from a geothermal well comprising:
	a briny fluid, wherein the briny fluid is heated by the geothermal well, and wherein the briny fluid remains at approximately a constant pressure within a fluid closed-loop system;
	a molten salt;
	a first set of heat exchangers, the first set of heat exchangers transferring a briny fluid heat energy from the briny fluid to the molten salt; and
	an energy production facility, wherein a molten salt heat energy is used to 
10.	(Original) The system of claim 9, wherein the briny fluid is in a briny fluid closed-loop system.
11.	(Original) The system of claim 10, wherein the molten salt is in a molten salt closed-loop system, wherein the briny fluid closed-loop system is separate from the molten salt closed-loop system, and wherein the briny fluid closed-loop system and the salt closed-loop system are separate from the energy production facility.
12.	(Original) The system of claim 9, further comprising:
	a molten salt storage tank, wherein the molten salt is transferred to the molten salt storage tank after the molten salt heat energy is used to produce the power.
13.	(Original) The system of claim 9, further comprising: 
	a second set of heat exchangers, the second set of heat exchangers converting water to steam using the molten salt heat energy from the molten salt; and
	a turbine, wherein the steam causes the turbine to rotate.
 
14.	(Currently Amended) The system of claim 13, further comprising:
	a condenser; and
	a cooling tower, wherein the steam is directed to the condenser [[and]] that is cooled by the cooling tower.
15.	(Original) The system of claim 14, wherein cooled water is collected from the condenser and the cooling tower; and the cooled water is circulated to the second set of heat exchangers.
16.	(Currently Amended) A method for generating power from a geothermal well, the 
	circulating a briny fluid within the geothermal well, and wherein the briny fluid remains at approximately a constant pressure within a fluid closed-loop system;
	transferring briny fluid heat energy from the briny fluid to a molten salt using a first set of heat exchangers;
	transferring molten salt heat energy from the molten salt to an energy production facility using a second set of heat exchangers;
	wherein the molten salt heat energy is used by the energy production facility to generate power.
17.	(Original) The method of claim 16, wherein the briny fluid is in a closed loop system separate from the molten salt.
18.	(Original) The method of claim 16, wherein the geothermal well is a pre-drilled well that was previously constructed for a non-geothermal energy production purpose.
19.	(Original) The method of claim 16, wherein the briny fluid is reinjected into the geothermal well after the briny fluid has passed through the first set of heat exchangers.
20.	(Currently Amended) The method of claim 16, wherein the approximately constant pressure of the briny fluid within the fluid closed-loop system decreases 

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.

Reasons for Allowance
In claim 1, the recitation of “wherein the briny fluid remains at approximately a constant pressure within the fluid closed-loop system,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 9, the recitation of “wherein the briny fluid remains at approximately a constant pressure within a fluid closed-loop system,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 16, the recitation of “wherein the briny fluid remains at approximately a constant pressure within a fluid closed-loop system,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 2-6, 8, 10-15, and 17-20 are allowed due to dependency.
The closest prior art is considered to be Kramer et al. (WO 2018/102265) (“Kramer”) in view of Rawlings (US 5,372,016), and further in view of Newman (US 2011/0048408), a discussion of which appears below.

Re claim 1, Kramer teaches:

receiving, by a heat exchanger (26; paras. 13, 15, and 17; Figs. 1-2), the briny fluid (14; para. 13; Figs. 1-2) from a geothermal source via a production well (16; paras. 13-15); 
transferring, by the heat exchanger (26; paras. 13, 15, and 17; Figs. 1-2), heat energy from the briny fluid (14) to a molten salt (32) (para. 15), wherein the briny fluid (14) remains in a closed-loop system (at 14, 21, 15, 34) apart from the molten salt (32 with tank 12, in Figs. 1-3); 
transferring the molten salt (32) to a hot molten salt storage location (12; paras. 15 and 16); and returning the briny fluid (14) to the geothermal source via an injection well (32, bottom right Fig. 1; para. 17).

Kramer fails to teach:
receiving, by a first set of heat exchangers, the briny fluid from a geothermal source via a production well;
transferring, by the first set of heat exchangers, heat energy from the briny fluid to a molten salt;
a hot molten salt storage tank; and
pumping the molten salt.
That is, the italicized portions are not taught.

Rawlings teaches:
a first set of heat exchangers, the briny fluid from a geothermal source via a production well; and
transferring, by the first set of heat exchangers, heat energy from the briny fluid to a molten salt;
for the advantage of increasing heat exchange capacity and efficiency, simplifying fabrication and installation, and reducing the system cost (col. 7, lines 15-30).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Kramer with “receiving, by a first set of heat exchangers, the briny fluid from a geothermal source via a production well; and transferring, by the first set of heat exchangers, heat energy from the briny fluid to a molten salt,” as taught by Rawlings, for the advantage of increasing heat exchange capacity and efficiency, simplifying fabrication and installation, and reducing the system cost (col. 7, lines 15-30).
Newman teaches:
pumping (103, Fig. 4) the molten salt (para. 34), for the advantage of pressurizing molten salt so that it travels through a molten salt loop heat storage and heat exchange loop (para. 34); and 
a hot molten salt storage tank (105b-105e, Fig. 4; para. 34), for the advantage of storing hot molten salt in a specific location (para. 34).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention  the molten salt,” as taught by Newman, for the advantage of pressurizing molten salt so that it travels through a molten salt loop heat storage and heat exchange loop (para. 34).  Kramer is otherwise silent with respect to the manner in which the molten salt travels therein.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Kramer with “a hot molten salt storage tank,” as taught by Newman, for the advantage of storing hot molten salt in a specific location (para. 34).
The foregoing combination teaches a method for generating electricity from a geothermal well, the method comprising: heating a briny fluid in a geothermal well; transferring a briny fluid heat energy from the briny fluid to a molten salt, wherein the briny fluid remains in a fluid closed-loop system apart from the molten salt; pumping the molten salt to an energy production facility; and transferring a molten salt heat energy from the molten salt to the energy production facility, wherein the molten salt remains in a salt closed-loop system apart from the energy production facility.
The combination fails to teach “wherein the briny fluid remains at approximately a constant pressure within the fluid closed-loop system.”  The prior art otherwise fails to teach this limitation.  The prior art suggests a pressure that is designed to change due to heating and cooling of the briny fluid, not designed to be approximately constant in spite of heating and cooling the briny fluid (see Bergan US 2015/0167648, [33], Figs. 1-3).  Thus, claim 1 is considered allowable.  Claims 9 and 16 are allowed based on the same reasoning.

With respect to claim 18, various references teach repurposing oil wells for use with geothermal energy systems: US 2013/0152578 [45, 46, 83, and 85]; US 2012/0174581 [19, 22, 46, 47, 62, and 65]; US 2011/0035154 [230]; and US 2006/0048770 (Abstract) [32, 36, 56, 65, 80, and 86] are examples.  Thus, generally, this concept alone is not considered to render that claim patentable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICKEY H FRANCE/Examiner, Art Unit 3746   


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746    
Monday, August 16, 2021